UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2010 Date of reporting period:August 31, 2010 Item 1. Reports to Stockholders. Annual Report Experienced People Consistent Philosophy Disciplined Process Geneva Advisors Funds Geneva Advisors All Cap Growth Fund Class R Shares (GNVRX) Class I Shares (GNVIX) Geneva Advisors Equity Income Fund Class R Shares (GNERX) Class I Shares (GNEIX) August 31, 2010 Investment Advisor Geneva Investment Management of Chicago, LLC 181 W. Madison, Suite 3575 Chicago, IL 60602 Phone:1-877-343-6382 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 5 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 14 STATEMENTS OF ASSETS AND LIABILITIES 20 STATEMENTS OF OPERATIONS 21 STATEMENTS OF CHANGES IN NET ASSETS 22 FINANCIAL HIGHLIGHTS 24 NOTES TO FINANCIAL STATEMENTS 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 37 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 38 ADDITIONAL INFORMATION 46 Dear Shareholders, The fiscal year ended August 31, 2010, marked the transition from a rapid recovery following the capital market collapse of 2008 into a slower, but more sustainable growth phase.Manufacturing activity and productivity both continue to improve at steady rates.The banking sector is improving with the help of low interest rates and the strength of major money center banks.Corporate balance sheets remain strong and earnings growth has continued. Pockets of weakness still exist within important aspects of the economy.Ongoing high unemployment serves as a key factor in limiting domestic consumer spending and slowing the recovery in real estate prices. Conditions in the housing market remain unsettled.Government leverage is historically high.It is important to note that unemployment also restricts wage growth, which mitigates inflation risk and the rise of interest rates as the economy recovers. European fiscal troubles appear to be dissipating as a number of the problem countries have now been able to execute successful debt offerings, including Spain and Ireland.The US recovery has largely been led by the emerging market economies, which remain relatively strong.Given their current fiscal strength, comparatively low regulatory environments and higher population growth, the emerging markets can be expected to generate greater future economic activity than the more mature developed economies of the US, Japan and Western Europe. We believe that valuations are more than discounting regulatory and political concerns. The S&P 500 continues to trade in a range below the 2007 highs.The pace of administrative change typically slows during the later part of a presidential term. As time passes, there should be greater clarity for future business decision making.Similar past periods have provided attractive opportunities to those who have maintained a consistent investment approach. We continue to adhere to our approach of identifying and investing in what we believe are well-managed, high quality companies that are growing at above average rates.We look for high margin proprietary businesses that generate superior returns on equity and ample free cash flow.Those businesses have been able to withstand challenges in difficult times while growing in opportunities that were presented in periods of economic expansion. The All Cap Growth Fund Retail class had a 22.97% return for the fiscal year versus 6.21% for the Russell 3000 Growth Index.The Institutional class had a return of 23.20% for the fiscal year. The top sectors contributing to the All Cap Growth Fund performance for the fiscal year were Information Technology, Consumer Discretionary, Consumer Staples and Health Care.The sectors underperforming were Energy and Financials.The top stocks adding value were Baidu, Salesforce.com, F5 Networks, Amazon and Priceline.com.Illumina and Qualcomm were the laggards for the year. 3 The Equity Income Fund was launched on April 30, 2010.For the four months since the Fund’s inception the Retail share class returned 0.70% and the Institutional class had a return of 0.90% versus -11.48% for the benchmark, the Russell 1000 Value Index.The top contributing sectors to performance were Energy, Financials, Consumer Discretionary and Industrials.The bottom contributors were Telecom Service, Health Care and Utilities.The top performing holdings were Plains All American Pipeline, Magellan Midstream Partners and Enterprise Products Partners.The underperforming holdings were T. Rowe Price, AT&T, Diamond Offshore and Verizon Communications. As always, we thank you for your trust and confidence in our services.The Principals of Geneva, our families and employees remain significant investors along with clients in our funds. We have also continued to invest in the business and maintain our dedication as we seek to deliver long-term investment performance. Past performance does not guarantee future results. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments on pages 14-19 for fund holding information.Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. The Funds may invest in Mid-, Small-, or Micro-cap companies which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in ADR’s, foreign securities and emerging markets which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Geneva Advisors Equity Income Fund may invest in REITs, which involve the risk that adverse changes in general economic and local market conditions, supply or demand for similar or competing properties, taxes, governmental regulations or interest rates, as well as the risks associated with improving and operating property, may decrease the value of REITs in which the Fund may invest.MLP investment returns are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising. Free cash flow is revenue less operating expenses including interest expenses and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business and share repurchases. Must be preceded or accompanied by a prospectus. 4 Geneva Advisors Funds Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/10 - 8/31/10) for the Geneva Advisors All Cap Growth Fund and (5/1/10 - 8/31/10) for the Geneva Advisors Equity Income Fund. Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Funds charge no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, distribution (12b-1) fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare 5 Geneva Advisors Funds Expense Example (Unaudited) (Continued) this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Geneva Advisors All Cap Growth Fund – Class R Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2010 – March 1, 2010 August 31, 2010 August 31, 2010* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Geneva Advisors All Cap Growth Fund – Class I Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2010 – March 1, 2010 August 31, 2010 August 31, 2010* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Geneva Advisors Equity Income Fund – Class R Expenses Paid Beginning Ending During Period Account Value Account Value May 1, 2010 – May 1, 2010 August 31, 2010 August 31, 2010* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 123/365 to reflect the period from May 1, 2010 through August 31, 2010. 6 Geneva Advisors Funds Expense Example (Unaudited) (Continued) Geneva Advisors Equity Income Fund – Class I Expenses Paid Beginning Ending During Period Account Value Account Value May 1, 2010 – May 1, 2010 August 31, 2010 August 31, 2010* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 123/365 to reflect the period from May 1, 2010 through August 31, 2010. 7 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. companies without regard to market capitalizations. The Fund’s investment strategy focuses on individual stock selection that takes into consideration the stock’s industry group. Using quantitative and qualitative measures established by the Advisor, the Fund seeks to purchase common stocks that have stronger relative performance than other common stocks. The Fund’s allocation of portfolio holdings as of August 31, 2010 is shown below. Allocation of Portfolio Holdings % of Investments 8 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Average Annual Returns – For Periods Ended August 31, 2010 Since One Inception Year (9/28/07) Class R 22.97% (5.46)% Class I 23.20% (5.21)% Russell 3000 Growth Index 6.21% (7.75)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on September 28, 2007, the inception date of the Fund. The graph does not reflect any future performance. The Russell 3000 Growth Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index. The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market. One cannot invest directly in an index. 9 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors All Cap Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors All Cap Growth Fund – Class I Growth of $100,000 Investment *Inception Date 10 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) The investment objective of the Fund is current income, with a secondary objective of modest capital appreciation.The Fund seeks to achieve its investment objective by investing in publicly traded securities without regard to market capitalizations.The Fund’s investment strategy focuses on identifying stocks within multiple industry groups.The Fund has wide flexibility in types of securities used to generate a current income yield.The Fund’s allocation of portfolio holdings as of August 31, 2010 is shown below. Allocation of Portfolio Holdings % of Investments 11 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Total Returns – For Periods Ended August 31, 2010 Since Inception (4/30/10) Class R 0.70% Class I 0.90% Russell 1000 Value Index (11.48)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on April 30, 2010, the inception date of the Fund. The graph does not reflect any future performance. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. One cannot invest directly in an index. 12 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Equity Income Fund – Class R Growth of $10,000 Investment Geneva Advisors Equity Income Fund – Class I Growth of $100,000 Investment *Inception Date 13 Geneva Advisors All Cap Growth Fund Schedule of Investments August 31, 2010 Shares Value COMMON STOCKS 95.23% Activities Related to Credit Intermediation 3.17% Mastercard, Inc. $ Agencies, Brokerages and Other Insurance Related Activities 0.85% CNinsure, Inc. - ADR Basic Chemical Manufacturing 1.23% Praxair, Inc. Computer and Peripheral Equipment Manufacturing 8.09% Apple, Inc. (a) NetApp, Inc. (a) Computer Systems Design and Related Services 16.74% Cognizant Technology Solutions Corp. (a) F5 Networks, Inc. (a) priceline.com, Inc. (a) Quality Systems, Inc. VanceInfo Technologies, Inc. - ADR (a) VMware, Inc. (a) Depository Credit Intermediation 2.33% HDFC Bank Ltd. - ADR Electronic Shopping and Mail-Order Houses 7.44% Amazon.com, Inc. (a) MercadoLibre, Inc. (a) Sotheby’s Full-Service Restaurants 3.95% Chipotle Mexican Grill, Inc. (a) Health and Personal Care Stores 1.29% Ulta Salon Cosmetics & Fragrance, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) August 31, 2010 Shares Value Management, Scientific, and Technical Consulting Services 5.55% Salesforce.com, Inc. (a) $ Medical Equipment and Supplies Manufacturing 2.10% Intuitive Surgical, Inc. (a) Metal Ore Mining 1.18% Freeport-McMoRan Copper & Gold Inc. Newspaper, Periodical, Book, and Directory Publishers 1.39% MSCI, Inc. (a) Nonmetallic Mineral Mining and Quarrying 1.75% Potash Corp. of Saskatchewan Inc. Offices of Real Estate Agents and Brokers 1.15% Jones Lang LaSalle, Inc. Oil and Gas Extraction 2.06% Continental Resources, Inc. (a) Other Food Manufacturing 5.12% Green Mountain Coffee Roasters, Inc. (a) Other Information Services 6.40% Baidu, Inc. - ADR (a) Google, Inc. (a) Other Schools and Instruction 1.43% Capella Education Co. (a) Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing 2.26% Mosaic Co. Pharmaceutical and Medicine Manufacturing 1.83% Valeant Pharmaceuticals International (a) Scientific Research and Development Services 2.50% Celgene Corp. (a) The accompanying notes are an integral part of these financial statements. 15 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) August 31, 2010 Shares Value Securities and Commodity Contracts Intermediation and Brokerage 2.05% T. Rowe Price Group, Inc. $ Software Publishers 5.51% Rovi Corp. (a) SXC Health Solutions Corp. (a) Travel Arrangement and Reservation Services 4.49% Ctrip.com International, Ltd. - ADR (a) OpenTable, Inc. (a) Waste Treatment and Disposal 3.37% Stericycle, Inc. (a) TOTAL COMMON STOCKS (Cost $28,066,561) Principal Amount SHORT-TERM INVESTMENTS 4.73% Money Market Funds 4.73% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,797,326) Total Investments (Cost $29,863,887) 99.96% Other Assets in Excess of Liabilities 0.04% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. The accompanying notes are an integral part of these financial statements. 16 Geneva Advisors Equity Income Fund Schedule of Investments August 31, 2010 Shares Value COMMON STOCKS 72.17% Aerospace Product and Parts Manufacturing 2.94% United Technologies Corp. $ Beverage Manufacturing 2.96% Coca-Cola Co. Direct Selling Establishments 1.51% Inergy LP Electric Power Generation, Transmission and Distribution 6.85% CPFL Energia SA - ADR ITC Holdings Corp. Household Appliance Manufacturing 2.74% National Presto Industries, Inc. Limited-Service Eating Places 4.13% McDonald’s Corp. Local Messengers and Local Delivery 3.30% United Parcel Service, Inc. Natural Gas Distribution 2.94% Energy Transfer Partners LP Oil and Gas Extraction 4.92% Enterprise Products Partners LP Other Electrical Equipment and Component Manufacturing 4.42% Emerson Electric Co. Other Pipeline Transportation 4.93% Plains All American Pipeline LP Petroleum & Coal Products Manufacturing 3.98% Chevron Corp. Pharmaceutical and Medicine Manufacturing 3.24% Abbott Laboratories The accompanying notes are an integral part of these financial statements. 17 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) August 31, 2010 Shares Value Pipeline Transportation of Crude Oil 5.05% Magellan Midstream Partners LP $ Pipeline Transportation of Natural Gas 4.23% Buckeye Partners LP Williams Partners LP Securities and Commodity Contracts Intermediation and Brokerage 3.21% T. Rowe Price Group, Inc. Semiconductor & Other Electronic Component Manufacturing 3.57% Microchip Technology, Inc. Tobacco Manufacturing 3.85% Philip Morris International, Inc. Wireless Telecommunications Carriers (except Satellite) 3.40% American Tower Corp. (a) TOTAL COMMON STOCKS (Cost $7,788,089) REAL ESTATE INVESTMENT TRUSTS 23.35% Annaly Capital Management, Inc. Digital Realty Trust, Inc. HCP, Inc. Simon Property Group, Inc. Taubman Centers, Inc. Vornado Realty Trust TOTAL REITS (Cost $2,479,405) The accompanying notes are an integral part of these financial statements. 18 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) August 31, 2010 Principal Amount Value SHORT-TERM INVESTMENTS 4.18% Money Market Funds 4.18% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $458,860) Total Investments(Cost $10,726,354) 99.70% Other Assets in Excess of Liabilities 0.30% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. The accompanying notes are an integral part of these financial statements. 19 Geneva Advisors Funds Statements of Assets & Liabilities August 31, 2010 All Cap Equity Growth Fund Income Fund ASSETS Investments, at value (cost $29,863,887 and $10,726,354, respectively) $ $ Receivable for Fund shares sold Dividends and interest receivable Receivable from Advisor — Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed — Payable for investments purchased — Payable to affiliates Payable to Advisor — Payable for distribution fees Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) — Accumulated net realized loss ) ) Net unrealized appreciation on investments NET ASSETS $ $ CLASS R SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ CLASS I SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 20 Geneva Advisors Funds Statements of Operations For the Year Ended August 31, 2010 All Cap Equity Growth Fund Income Fund(1) INVESTMENT INCOME Dividend income(2) $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Administration fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Audit and tax fees Legal fees Distribution fees - Class R shares Reports to shareholders Custody fees Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Other expenses TOTAL EXPENSES Less waivers and reimbursement by Advisor (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Net realized gain on foreign currency translation 54 — Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ The Geneva Advisors Equity Income Fund commenced operations April 30, 2010. Net of $1,687 and $46 in foreign withholding tax for the All Cap Growth Fund and Equity Income Fund, respectively. The accompanying notes are an integral part of these financial statements. 21 Geneva Advisors All Cap Growth Fund Statements of Changes in Net Assets Year Ended Year Ended August 31, 2010 August 31, 2009 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net realized gain (loss) on foreign currency translation 54 ) Net change in unrealized appreciation on investments Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net investment income - Class I — ) Net decrease in net assets resulting from distributions paid — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Shares reinvested - Class I — Payments for shares redeemed - Class R(1) ) ) Payments for shares redeemed - Class I(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of Year End of Year $ $ ACCUMULATED NET INVESTMENT LOSS $ — $ ) Net of redemption fees of $765 and $335 for the years ended August 31, 2010 and August 31, 2009, respectively. Net of redemption fees of $1,442 and $6,963 for the years ended August 31, 2010 and August 31, 2009, respectively. The accompanying notes are an integral part of these financial statements. 22 Geneva Advisors Equity Income Fund Statement of Changes in Net Assets Period Ended August 31, 2010(1) FROM OPERATIONS Net investment income $ Net realized loss on investments ) Net change in unrealized appreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Payments for shares redeemed - Class R ) Payments for shares redeemed - Class I(2) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of Period — End of Period $ ACCUMULATED NET INVESTMENT INCOME $ The Fund commenced operations on April 30, 2010. Net of redemption fees of $671. The accompanying notes are an integral part of these financial statements. 23 Geneva Advisors All Cap Growth Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended August 31, 2010 August 31, 2009 August 31, 2008(1) Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment loss(2) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Period $ $ $ Total Return(4) % )% )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ $ Ratio of expenses to average net assets before waiver and reimbursements(5) % % % Ratio of expenses to average net assets after waiver and reimbursements(5) % % % Ratio of net investment loss to average net assets before waiver and reimbursements(5) )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(5) )% )% )% Portfolio turnover rate(4) % % % The Fund commenced operations on September 28, 2007. Per share net investment loss was calculated using average shares outstanding. Less than 0.5 cent per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 24 Geneva Advisors All Cap Growth Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended August 31, 2010 August 31, 2009(1) August 31, 2008(1) Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment loss(2) Net realized and unrealized loss on investments ) ) Total from investment operations ) ) Less distributions paid: From net investment income — — Total distributions paid — — — Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Period $ $ $ Total Return(4) % )% )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ $ Ratio of expenses to average net assets before waiver and reimbursements(5) % % % Ratio of expenses to average net assets after waiver and reimbursements(5) % % % Ratio of net investment loss to average net assets before waiver and reimbursements(5) )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(5) )% )% )% Portfolio turnover rate(4) % % % The Fund commenced operations on September 28, 2007. Per share net investment loss was calculated using average shares outstanding. Less than 0.5 cent per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 25 Geneva Advisors Equity Income Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, 2010(1) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment income to average net assets before waiver and reimbursements(4) )% Ratio of net investment income to average net assets after waiver and reimbursements(4) % Portfolio turnover rate(3) % The Fund commenced operations on April 30, 2010. Per share net investment income was calculated using average shares outstanding. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 26 Geneva Advisors Equity Income Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, 2010(1) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Period $ Total Return(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(5) % Ratio of expenses to average net assets after waiver and reimbursements(5) % Ratio of net investment loss to average net assets before waiver and reimbursements(5) )% Ratio of net investment loss to average net assets after waiver and reimbursements(5) % Portfolio turnover rate(4) % The Fund commenced operations on April 30, 2010. Per share net investment income was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized. The accompanying notes are an integral part of these financial statements. 27 Geneva Advisors Funds Notes to Financial Statements August 31, 2010 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Geneva Advisors Funds (the “Funds”) represent distinct series with their own investment objectives and policies within the Trust. The investment objective of the All Cap Growth Fund is long-term capital appreciation. The investment objective of the Equity Income Fund is current income, with a secondary objective of modest capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. Each Fund currently offers Class R shares and Class I shares. The two classes differ principally in their respective distribution expenses. Each class of shares has identical rights and privileges except with respect to the distribution and shareholder servicing fees, and voting rights on matters affecting a single share class. The All Cap Growth Fund commenced operations on September 28, 2007. The Equity Income Fund commenced operations on April 30, 2010. Costs incurred by each Fund in connection with the organization, registration and the initial public offering of shares were paid by Geneva Investment Management of Chicago, LLC (the “Advisor”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Funds that are listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing 28 Geneva Advisors Funds Notes to Financial Statements (Continued) August 31, 2010 bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds have adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of August 31, 2010: 29 Geneva Advisors Funds Notes to Financial Statements (Continued) August 31, 2010 All Cap Growth Fund Level 1 Level 2 Level 3 Total Equity Accommodation and Food Services $ $
